     Case 8:12-cr-00277-AG Document 225 Filed 06/20/19 Page 1 of 2 Page ID #:1900




1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  No. SACR 12-0277-AG

12                        Plaintiff,

13                v.                            ORDER CLARIFYING THE MAY 20,
     WENFENG LU,                                2019 ORDER OF THIS COURT TO
14                                              REDUCE BAIL
15                        Defendant.

16
17
18         Pursuant to the Joint Request of the parties, and for good cause shown, IT IS

19   ORDERED that:

20         1. The Clerk of the Court shall issue a re-conveyance of both the Deed of

21   Trust recorded on December 3, 2012 in the Orange County Recorder’s Office

22   (2012000743261), and the Deed of Trust recorded on December 16, 2015 in the Orange

23   County Recorder’s Office (2015000635877), that were recorded against the real property

24   of defendant Wenfeng Lu, located at 6 Piccadilly Court, Aliso Viejo, CA (“Subject

25   Property”), upon receipt of $250,000 through the sale and close of escrow on the

26   Subject Property.

27         2. The $250,000 deposited with the Clerk of the Court will serve as Defendant’s

28   substituted appearance bond until he surrenders into custody, at which time the funds
     Case 8:12-cr-00277-AG Document 225 Filed 06/20/19 Page 2 of 2 Page ID #:1901




1    shall be applied, without further order of Court, toward Defendant’s restitution balance,
2    pursuant to 28 U.S.C. § 2044. The Clerk shall forward any remaining funds to
3    Defendant’s counsel.
4          3. The United States will issue a release for the Subject Property from the
5    18 U.S.C. § 3613(c) criminal restitution lien stemming from the criminal judgment
6    entered on January 28, 2019 against Defendant in this case (recorded on May 6, 2019 in
7    the Orange County Recorder’s Office [2019-000149209]), upon receipt of the remaining
8    net sales proceeds of the sale and close of escrow on the Subject property -- estimated
9    at approximately $170,000 -- that will be paid to the Clerk of the Court, which will be
10   applied to Defendant’s restitution balance.
11
12   DATED: June 20, 2019.
13                                            ____________
                                             UNITED STATES DISTRICT JUDGE
14
15
16
     CC: FISCAL
17       CRIMINAL INTAKE - SA
18
19
20
21
22
23
24
25
26
27
28
                                                   2
